May Dear Chevron Shareholder: We are writing today to urge your institution to vote “yes” on Item No. 11 on Chevron’s 2009 Annual Meeting ballot, which addresses the adequacy of Chevron’s environmental standards in light of numerous toxic legacy issues arising from its operations in Ecuador, Nigeria, Myanmar, and Angola. This proposal is sponsored by the office of Comptroller William C. Thompson, New York City, Trillium Asset Management Corporation, the Pennsylvania Treasurer’s office, the New York State Comptroller and Amnesty International USA. This is the third year that we have submitted this proposal. We encourage you to take a close look at our memo, as developments in the last year surrounding Chevron’s potential liability in Ecuador paint a far graver picture for the company, in our view. The resolved clause requests that: The Board prepare a report by November 2009, at reasonable cost and omitting proprietary information, on the policies and procedures that guide Chevron’s assessment of the adequacy of host country laws and regulations with respect to their adequacy to protect human health, the environment and our company’s reputation. The submission of this proposal is the result of careful consideration of Chevron’s international profile. The company has repeatedly been singled out for practices that have allegedly caused environmental damage and harmed the health and welfare of local communities. The undersigned proponents are long-term owners of Chevron who collectively hold 14.4 million shares in common stock. The New York City pension funds have held Chevron stock since its first issue. The attached memo details the reasons we are seeking your support for this resolution. If you have any questions, please contact either one of us at the numbers given below. Sincerely, Patrick Doherty,Director Corporate Social Responsibility City of New York Office of the Comptroller Shelley Alpern Vice President Director of Social Research & Advocacy Trillium Asset Management Corporation Amy O'Meara Policy Drector Economic Relations Amnesty International USA Memorandum Subject: Grounds for a Yes vote on Chevron shareholder resolution (Item No. 10) re Chevron’s assessment of the adequacy of host country laws and regulations with respect to their adequacy to protect human health, the environment and our company’s reputation Date: May 2009 Contact: Patrick Doherty, Office of the New York City Comptroller (212) 669-2651 or pdohert@comptroller.nyc.gov Shelley Alpern, Trillium Asset Management Corporation (617) 423-6655, x 248 or salpern@trilliuminvest.com Introduction We urge your institution to vote “yes” on Item No. 10, which addresses the adequacy of Chevron’s environmental standards in light of numerous toxic legacy issues arising from its operations in Ecuador, Nigeria, Burma, and Angola. This resolution on environmental standards, which was submitted to the company this year by investors holding approximately 14.4 million shares in Chevron stock, requests that: The Board prepare a report by November 2009, at reasonable cost and omitting proprietary information, on the policies and procedures that guide Chevron’s assessment of the adequacy of host country laws and regulations with respect to their adequacy to protect human health, the environment and our company’s reputation. The sponsors of this resolution are the New York City pension funds, Trillium Asset Management Corporation, the Pennsylvania State Treasurer’s office, the New York State Common Retirement Fund and Amnesty International USA. Oursubmission results from continuing concerns about Chevron’s international environmental profile. Notwithstanding Chevron’s claim that it fully complies with environmental laws and regulations in the developing countries where it operates, the company continues to be singled out in the media1 for poor environmental management practices that have allegedly harmed the environment, health and welfare of host communities in developing countries. Chevron’s track record causes us to question Chevron’s environmental management program and policies, and whether the company has a serious strategic approach to environmental challenges of operating in countries where standards vary greatly.
